DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
              Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 1 of 13 PageID 1




                                      UNITED STATES DISTRICT COURT FOR THE
                                              MIDDLE DISTRICT OF FLORIDA
                                                      ORLANDO DIVISION


                  KAMIKA MACKEY,                                              :
                                                                                  CASE NO: ________________
                                                                              :
                                                         Plaintiff,
                                                                              :
                                                                              :

                  vs.                                                         :

                                                                                  JURY TRIAL DEMANDED
                  FAIRWINDS CREDIT UNION,                                     :

                                                                              :
                                                         Defendant.
                                                                              :




            ------------------------------------------------------------------X


                                                             COMPLAINT

                     Kamika Mackey, by and through her attorneys, ALLEN & DAWSON, PLLC., alleges
            and states as follows:

                                                 PRELIMINARY STATEMENT

            1.       The Plaintiff, Kamika Mackey, brings this action against Fair Winds Credit Union,
                     (hereinafter referred to as the “Defendant”) for violations of the Age Discrimination in
                     Employment Act (“ADEA”), 29 U.S.C. 12201 et seq. and STATE ANTI-
                     DISCRIMINATION LAWS.
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
              Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 2 of 13 PageID 2



            2.       Defendant hired Kamika Mackey on May 1, 2015 as Member Service Representative
                     Floater servicing many branches. During her tenure at Fairwinds Credit Union, Kamika
                     Mackey performed at an exceptional level of service and was often tapped to train
                     incoming and rising personnel within the bank. Despite Kamika Mackey’s many
                     achievements, Defendant subjected her to discrimination and retaliation because she is a
                     42 year old woman. Beginning October 1, 2018 until February 8, 2019, after almost four
                     years of service to Fairwinds Credit Union, Defendant summarily failed to promote
                     Kamika Mackey and have promoted employees who have been several years younger,
                     had less seniority at Fairwinds Credit Union and significantly less experience in the
                     banking industry.




                                                         JURISDICTION

            3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331, in that this is a
                     civil action arising under the ADEA and the Florida Civil Rights Act. This court has
                     supplemental jurisdiction over plaintiff's related claims arising under state and local laws
                     pursuant to 28 U.S.C. §1367(a).



                                                             VENUE

            4.       Venue is proper in this district under 28 U.S.C. § 1391(b)(1), in that Fairwinds Credit
                     Union resides in this district and all Defendant reside in Florida/ 28 U.S.C. § 1391(b)(2),
                     in that a substantial part of the events or omissions giving rise to the claim occurred in
                     this district/ 28 U.S.C. § 1391(b)(2), in that a substantial part of property that is the
                     subject of the action is situated in this district/ 28 U.S.C. § 1391(b)(3), in that Fairwinds
                     Credit Union is subject to personal jurisdiction in this district with respect to this action,
                     and there is no other district in which the action may otherwise be brought].
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
              Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 3 of 13 PageID 3



                                                 CONDITIONS PRECEDENT

            5.       On March 28, 2019, Kamika Mackey timely filed a charge of age discrimination and
                     retaliation with the Equal Employment Opportunity Commission (EEOC). The EEOC's
                     investigation has closed at the time of filing of this Complaint.

            6.       On or about July 9, 2019, the EEOC issued Kamika Mackey a Notice of Right to Sue.
                     This Complaint has been filed within 90 days of receipt of that notice. Kamika Mackey
                     has fully complied with all prerequisites to jurisdiction in this Court under the ADEA.

            7.       Contemporaneously with the filing of this Complaint, Kamika Mackey has mailed a copy
                     to the Florida Commission on Human Relations, thereby satisfying the notice
                     requirements of Fla. Stat. Ann. § Sections 760.01-760.11 and 509.092.



                                                             PARTIES

            8.       Kamika Mackey is a 42 year old woman who resides in Orlando. Plaintiff is a citizen of
                     Florida.

            9.       Kamika Mackey is an employee, as defined by the ADEA and the Florida Civil Rights
                     Act.

            10.      Fairwinds Credit Union is a financial services corporation formed under the laws of
                     Florida and does business in Orlando. Defendant has a principal place of business of
                     Orlando and is a citizen of Florida. Fair Winds Credit Union’s registered agent is Derek
                     Drake, Senior Vice President, and has a registered address of 3087 N. Alafaya Trail,
                     Orlando, Florida.


                                                             FACTS
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
              Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 4 of 13 PageID 4



            11.      Kamika Mackey began working for Defendant on May 1, 2015 as the Member Service
                     Representative floater servicing many branches. At the time Defendant hired Kamika
                     Mackey, she was 38 years old.

            12.      Kamika Mackey provides primary member contact for member service, account openings
                     and transactions, effectively communicates information about credit union products,
                     policies and services and procedures to members, manages lobby traffic of the branch,
                     and responsible for new account relationships, loan referrals and services per member
                     objectives.

            13.      Defendant recognized Kamika Mackey’s accomplishments annually through performance
                     reviews throughout her employment, one most recently dated, February 25, 2019.

            14.      Despite these accomplishments, Kamika Mackey was repeatedly overlooked for
                     promotion. For example, Ms. Mackey was often asked to perform the tasks of another co-
                     employee, which kept her in constrained to the teller line. Ms. Mackey’s job
                     responsibilities explicitly placed her in the lobby of the branch interacting with members
                     and potential clients, however, she rarely was allowed to interact with the lobby
                     members.

            15.      On several occasions, Kamika Mackey inquired with management regarding the
                     delegation of duties and the inconsistency of her required tasks. The other employee at
                     Fairwinds Credit Union who had often been delegated to perform the tasks of Ms.
                     Mackey was the member service manager who and a personal relationship the younger
                     relationship manager.

            16.      In addition, Edwin Perez Sepulveda marginalized Kamika Mackey while treating all
                     other similarly-situated employees more favorably, a practice inherited from previous
                     management, Aureanette Ortega-Serra.

            17.      As a result, in 2017 and throughout 2018, Kamika Mackey complained to Edwin Perez
                     Sepluveda about the pattern of discriminatory treatment.
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
              Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 5 of 13 PageID 5



            18.      Only months after Kamika Mackey complained of age discrimination, Defendant
                     summarily failed to promote Kamika Mackey allegedly because internal applicants
                     outperformed her. At the time Defendant failed to promote Kamika Mackey, there were
                     no similarly-situated employees who were older than Kamika Mackey.

            19.      Tellingly, Defendant replaced Kamika Mackey with Kimberly Boyer for the Winter
                     Garden position, a woman 18 years younger than Kamika Mackey, who has less
                     experience in the position than Kamika Mackey and had not been given a first review
                     with the company. Boyer was hired on January 8, 2018.

            20.      Defendant replaced Kamika Mackey with Katelyn Thilmony for the Winter Park position,
                     a woman 15 years younger than Kamika Mackey, who has less experienced, and had
                     lower performance ratings than Kamika Mackey. Thilmony was hired on August 1, 2017.

            21.      Defendant replaced Kamika Mackey with Evelyn Solorzano for the Corporate Tower
                     position, a woman 16 years younger than Kamika Mackey, who has less experience than
                     Kamika Mackey and whom Ms. Mackey outperformed. Solorzano was hired September
                     6, 2016.

            22.      Attached hereto as Exhibit A is a true and correct copy of the company profiles of
                     promoted parties.

            23.      Attached hereto as Exhibit B is a true and correct copy of a communication between
                     Shannon Hill and Kamika Mackey.

            24.      Attached hereto as Exhibit C is a true and correct copy of one of Kamika Mackey’s
                     performance reviews from 2015 through 2017.
                                                             COUNT ONE

                    DISCRIMINATION BASED ON AGE IN VIOLATION OF THE AGE DISCRIMINATION IN
                                        EMPLOYMENT ACT 29 U.S.C. §§ 12201 ET SEQ.
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
              Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 6 of 13 PageID 6



            25.      Kamika Mackey repeats and realleges paragraphs 1 through 24 hereof, as if fully set forth
                     herein.

            26.      Kamika Mackey was 41 years old and qualified for her position when Defendant failed to
                     promote her.

            27.      Defendant regularly marginalized Kamika Mackey by delegating the tasks of her younger
                     counterparts in an attempt to keep Mackey out of the public view. For example,
                     Mackey’s job description called for her to sit in the lobby of her branch, but she was
                     relegated to tasks that had little to no interaction with the new clients.

            28.      Immediately after denying advancement to Kamika Mackey, Defendant promoted her
                     younger colleagues Evelyn Solorzano, Katelyn Thilmony and Kimberly Boyer, who are
                     at least 15 years younger than Kamika Mackey, had less experience in than Kamika
                     Mackey and had been outperformed by Kamika Mackey during professional performance
                     reviews.

            29.      Kamika Mackey suffered damages as a result of Defendant’ unlawful discriminatory
                     actions, including past and future lost wages and benefits and the costs of bringing this
                     action.

            30.      Defendant willfully violated Kamika Mackey’s rights under the ADEA and, as a result, is
                     liable for liquidated damages.


                     WHEREFORE, Plaintiff demands judgment against Defendant for general damages,
            attorney's fees, and for such other and further relief, in law or in equity, to which Plaintiff may be
            justly entitled.
                                                             COUNT TWO

                    RETALIATION IN VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT
                                                    29 U.SC. §§ 12201 ET SEQ.
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
              Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 7 of 13 PageID 7



            31.      Kamika Mackey repeats and realleges paragraphs 1 through 30 hereof, as if fully set forth
                     herein.

            32.      Kamika Mackey was 41 years old and qualified for both her position and the position
                     applied for, when Defendant failed to promote her.

            33.      In August 2018, Kamika Mackey engaged in protected activity by complaining to Robert
                     Huston about Edwin Perez Sepulveda’s discriminatory treatment based on Kamika
                     Mackey’s age. Specifically, Kamika Mackey told Robert Huston that Perez Sepulveda
                     favored the younger female employees. Robert Huston responded that he would take
                     Mackey to lunch to discuss her concerns.

            34.      Only a few weeks after Kamika Mackey complained of age discrimination, Defendant
                     summarily failed to promote Kamika Mackey allegedly because internal applicants
                     outperformed Mackey.

            35.      Defendant alleged reason for terminating Kamika Mackey’s employment is pretextual
                     and baseless. Defendant failed to promote Kamika Mackey because she complained of
                     age discrimination for months from 2017 until 2018.

            36.      On January 10, 2019, Kamika Mackey was overlooked again, this time by the Winter
                     Park Branch, for the Member Service Manager position, which was given to Katelyn
                     Thilmony who is at least 15 years younger than Kamika Mackey, has less experience in
                     member services than Kamika Mackey and had been with the company for less than 3
                     years.

            37.      Kamika Mackey suffered damages as a result of Defendant’ unlawful retaliatory actions,
                     including past and future lost wages and benefits and the costs of bringing this action.

            38.      Defendant willfully violated Kamika Mackey’s rights under the ADEA and, as a result,
                     are liable for liquidated damages.
                     WHEREFORE, Plaintiff demands judgment against Defendant for general damages,
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
              Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 8 of 13 PageID 8



            attorney's fees, and for such other and further relief, in law or in equity, to which Plaintiff may be
            justly entitled.
                                                         COUNT THREE

             DISCRIMINATION AND RETALIATION BASED ON AGE IN VIOLATION OF THE FLORIDA’S CIVIL
                                           RIGHTS ACT’S, FLA. STAT. ANN. § 760.01

            39.      Kamika Mackey repeats and realleges paragraphs 1 through 38 hereof, as if fully set forth
                     herein.

            40.      On or about May of 2017, Kamika Mackey became a Member Service Representative III,
                     and the then Member Service Manager, Rebecca Deller, refused to allow Mackey to work
                     in the lobby area to accommodate, despite the job description explicitly citing her
                     primary duties taking place in the lobby.

            41.      Kamika Mackey further inquired into the divergence from her position description and
                     was then told by the former Assistant Manager, Aureanette Ortega-Serra, that Mackey
                     would work wherever Ortega-Serra asked Ms. Mackey to work.

            42.      Kamika Mackey was instructed by Ortega-Serra to execute Membership Service Manager
                     tasks while working in the teller line.

            43.      Kamika Mackey interviewed for the Member Service Manager at the Winter Park Branch
                     by phone on January 10, 2019, which was not customary as most interviews are
                     performed in person.

            44.      Kamika Mackey was called the following day from the hiring manager of the Winter Park
                     branch advising they had gone with another applicant.

            45.      On or around January 31, 2019, Kamika Mackey interviewed for the Member Service
                     Manager position again at the Corporate Tower Branch.
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
              Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 9 of 13 PageID 9



            46.      Prior to January of 2019, Kamika Mackey did not have any performance issues; however,
                     shortly after her interview, Shannon Hill, the Relationship Manager, contacted Aureanette
                     Ortega-Serra, the former Assistant Manager of Fairwinds Credit Union, inquiring into
                     Ms. Mackey’s work product and performance under Ortega-Serra’s tenure.

            47.      Prior to this contact, none of Kamika Mackey's previous supervisors criticized her work
                     product or performance.

            48.      On or about February 8, 2019, Ms. Hill contacted Kamika Mackey in a hostile manner
                     advising that she was not being considered for the Member Service Manager at the
                     Corporate Tower Branch.
            49.      In both instances, the applicants offered the position were much younger and had much
                     less experience with Fairwinds. In both instances, the applicants offered the position were
                     much younger and had much less experience with Fairwinds.
            50.      Kamika Mackey’s employment and possibility for advancement opportunities were
                     adversely affected by the discriminatory practices of Defendant, which were a direct
                     response to Ms. Mackey’s reports of disparities and disproportionate treatment based on
                     her age.
                     WHEREFORE, Plaintiff demands judgment against Defendant for general damages,
            attorney's fees, and for such other and further relief, in law or in equity, to which Plaintiff may be
            justly entitled.
                                                  PRAYER FOR RELIEF


            WHEREFORE, Plaintiff respectfully requests judgment as follows:
                         A. Accept jurisdiction over this matter;
                         B. Award Plaintiff for her past and future loss of wages and benefits, plus
                               interest;
                         C. Order Defendant to reinstate Plaintiff to a position comparable to one of the
                               positions she was overlooked for or, in lieu of reinstatement, award her front
                               pay (including benefits);
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
            Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 10 of 13 PageID 10



                         D. Award to Plaintiff liquidated damages incurred in connection with this
                             action;
                         E. Award to Plaintiff all costs and reasonable attorneys’ fees incurred in
                             connection with this action; and
                         F. Grant Plaintiff such additional or alternative relief as the Court deems just
                             and proper.
                         G. Pain and suffering due to anxiety and lowered self-esteem.


                                                      JURY DEMAND


            Plaintiff demands a trial by jury on all claims properly triable by a jury.


                          10/7/2019
                Dated: _________________
                                                             Respectfully submitted,
                                                             ALLEN & DAWSON, PLLC.
                                                             189 South Orange Avenue,
                                                             Suite 1530-B
                                                             Orlando, Florida 32801
                                                             (407) 986-2092
                                                             E-mail Address: rasheed@allen-dawson.com
                                                             Secondary E-mail: shonta@allen-dawson.com


                                                             ______________________________
                                                             Rasheed Karim Allen, Esq.
                                                             Florida Bar No: 88525
                                                             Attorneys for PLAINTIFF
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
            Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 11 of 13 PageID 11



                                                             EXHIBIT A
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
            Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 12 of 13 PageID 12



                                                             EXHIBIT B
DocuSign Envelope ID: B84C985D-4C8F-4309-91EC-9232425625E5
            Case 6:19-cv-01921-GAP-EJK Document 1 Filed 10/07/19 Page 13 of 13 PageID 13



                                                             EXHIBIT C
